        Case 2:15-cv-00543-AKK Document 56 Filed 04/12/19 Page 1 of 7                       FILED
                                                                                   2019 Apr-12 PM 04:39
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                 IN THE UNITED STATED DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ALABAMA,
                              SOUTHERN DIVISION

TOWN OF HARPERSVILLE, ALABAMA,      )
and CITY OF CHILDERSBURG, ALABAMA; )
                                    )
      Plaintiffs,                   )
                                    )
  v.                                ) Case No. 2:15-cv-543-AKK
                                    )
JUDICIAL CORRECTION SERVICES, INC., )
                                    )
      Defendant.                    )

                               Joint Status Report
     This joint status report is submitted by the parties in accordance with the

Court’s February 13, 2017 Order (Doc. 48). The parties request that the Court

continue the current stay in this case until the resolution of the related litigation in

Ray v. City of Childersburg, et al., 2:12-cv-2819-RDP (N.D. Ala.). As reported in

the December 2018 Status Report (Doc. 55), the parties have resolved all of the

claims (including indemnity claims) in two cases pending against the Town of

Harpersville and Judicial Correction Services (JCS): (1) the state-court action

known as Garrett v. Town of Harpersville, et al., 58-CV-2010-900183 (Cir. Ct. of

Shelby Cty., Ala.), and (2) the federal-court action known as Carden v. Town of

Harpersville, et al., 2:15-cv-01381-RDP (N.D. Ala.). The Ray v. Childersburg case

is still pending, and continuing the stay will lessen the cost to both parties and will

minimize the use of judicial resources.
        Case 2:15-cv-00543-AKK Document 56 Filed 04/12/19 Page 2 of 7



Status of Ray v. City of Childersburg et al.
    As previously reported, Judge R. David Proctor granted Childersburg’s

motion for summary judgment on all claims against it in Ray. Ray v. Judicial

Correction Servs., Inc., No. 2:12-cv-2819-RDP, 2017 WL 660842 (N.D. Ala. Feb.

17, 2017) (Ray Docs. 569–570). The plaintiffs in Ray filed a motion for

reconsideration of the summary judgment (Ray Doc. 593), which was denied

(Ray Doc. 611).

    On September 12, 2017, Judge Proctor denied the plaintiffs’ three separate

motions for partial summary judgment; granted defendant Correctional

Healthcare’s motion for summary judgment on all counts; and granted in part and

denied in part JCS’s motion for summary judgment, leaving only a violation-of-

due-process claim from the previously pleaded claims but allowing the plaintiffs to

file a new amended complaint asserting conspiracy claims. Ray v. Judicial

Correction Servs., Inc., 270 F. Supp. 3d 1262 (N.D. Ala. 2017) (Ray Doc. 626).

The Ray plaintiffs filed a motion to reconsider, which the court granted in part to

allow some expansion of the new conspiracy claims but otherwise denied the

motion on June 1, 2018. (Ray Docs. 685-686.) On May 9, 2018, the court granted

summary judgment in favor of CHC Companies, Inc. and Correct Care Solutions,

LLC on all counts. (Ray Docs. 682-683.) Judge Proctor allowed the plaintiffs to

file a Fifth Amended Complaint adding the conspiracy claims. (Ray Doc. 687, 688,



                                         2
       Case 2:15-cv-00543-AKK Document 56 Filed 04/12/19 Page 3 of 7



691.) So, the remaining pending claims on which there has been no entry of

summary judgment are these claims against JCS (Ray Doc. 693 at 1–2; Ray

Doc. 694):

   (1) a direct (non-conspiracy) § 1983 due-process claim for JCS’s alleged

       extending of probation terms beyond 24 months (Doc. 626 at pp. 62-64);

   (2) a § 1983 conspiracy-based claim alleging that JCS conspired with the

       Childersburg Municipal Court to revoke probations and issue arrest

       warrants without a determination of indigency, thereby violating their due-

       process rights under Bearden v. Georgia, 461 U.S. 660 (1983) (Ray Doc.

       626 at 80-82);

   (3) a § 1983 conspiracy claim for JCS’s alleged conspiring with the

       Childersburg Municipal Court to fail to appoint counsel for the Plaintiffs or

       to obtain valid waivers of counsel, in violation of their Sixth Amendment

       rights (Ray Doc. 626 at 82-83), and

   (4) a § 1983 conspiracy claim, under which JCS allegedly conspired with the

       Childersburg Municipal Court to imprison the Plaintiffs solely because of

       their failures to pay fines and fees to JCS, in violation of the Plaintiffs’

       equal-protection rights (Ray Doc. 685 at 10).

    The Ray plaintiffs filed a motion for class certification in late October 2018.

(Ray Docs. 707-709.) JCS and the plaintiffs agreed to supplemental expert


                                        3
        Case 2:15-cv-00543-AKK Document 56 Filed 04/12/19 Page 4 of 7



discovery, and the court postponed JCS’s response to the motion for class

certification. (Ray Docs 696, 708-1 – 708-7, 710, 711.) That discovery was

concluded in late January 2019, and briefing on the motion for class certification

was completed on March 15, 2019 (including a motion to strike by plaintiffs

challenging some evidence submitted in opposition to the motion for class

certification). (Ray Docs. 707, 708, 709, 714, 715, 718, 719, 720, 721, 722.)

    After the briefing of the motion for class certification, on March 21, 2019,

JCS filed two dispositive motions: (1) a motion to reconsider the denial of

summary judgment on the direct due-process claim alleging that JCS extended the

plaintiffs’ probation terms beyond 24 months (Ray Doc. 724), and (2) a motion for

summary judgment on the three remaining conspiracy claims (Ray Doc. 723),

which were never the subject of a previous motion for summary judgment. The

plaintiffs’ responses to those motions are due on April 18 and April 26, 2019, and

JCS will have some time to file reply briefs, though the plaintiffs have indicated

they may ask for another extension. Those two motions should be on submission to

the court sometime in May 2019.

    Efforts to mediate the Ray case have also been revived. After meetings with

Judge Ott, the parties have agreed to a mediation on April 22-23, 2019, with a new

mediator, Phil Adams.




                                         4
        Case 2:15-cv-00543-AKK Document 56 Filed 04/12/19 Page 5 of 7



Settlements in Carden v. Town of Harpersville et al. and Garrett v. Town of
Harpersville et al.
    The parties reached a settlement in the federal-court action known as Carden

v. Town of Harpersville, and as part of the settlement the parties resolved all claims

or potential claims (including indemnity claims) in the case. The case was

dismissed with prejudice on May 17, 2018. Carden, 2:15-cv-01381-RDP (N.D.

Ala.) (Carden Doc. 132).

    The parties also reached a settlement in the state-court action filed against

Harpersville and JCS, Garrett v. Town of Harpersville, et al., 58-CV-2010-

900183.00 (Circuit Ct. of Shelby Cty., Ala.), and on April 3, 2018, the state court

entered an order dismissing all of the named plaintiffs’ claims with prejudice and

dismissing, without prejudice, claims by absent class members for money

damages. (Garrett Doc. 738). As part of the settlement, the parties resolved all

claims or potential claims (including indemnity claims) arising out of such action.


                                    Conclusion

      The parties jointly request that this Court continue the stay until the Ray

litigation is resolved. In accordance with the Court’s February 13, 2017 Order

(Doc. 48), the parties will submit another Joint Status Report on or before

Wednesday, August 14, 2019.




                                          5
 Case 2:15-cv-00543-AKK Document 56 Filed 04/12/19 Page 6 of 7



Respectfully submitted on April 12, 2019.

                                  s/ Michael L. Jackson
                                  Michael L. Jackson
                                  Larry S. Logsdon
                                  Wesley K. Winborn
                                  Wallace Jordan Ratliff & Brandt, LLC
                                  P.O. Box 530910
                                  Birmingham, Alabama 35253
                                  Voice: (205) 870-0555
                                  mjackson@wallacejordan.com
                                  llogsdon@wallacejordan.com
                                  wwinborn@wallacejordan.com
                                  ATTORNEYS FOR DEFENDANT JUDICIAL
                                  CORRECTION SERVICES

                                  s/ Gregory C. Cook
                                  Gregory C. Cook
                                  L. Conrad Anderson IV
                                  Balch & Bingham LLP
                                  Post Office Box 306
                                  Birmingham, AL 35201-0306
                                  Voice: (205) 251-8100
                                  gcook@balch.com
                                  canderson@balch.com
                                  ATTORNEYS FOR PLAINTIFF TOWN OF
                                  HARPERSVILLE, ALABAMA

                                  s/ Timothy P. Donahue Sr.
                                  Timothy P. Donahue Sr.
                                  Donahue & Associates
                                  1020 22nd Street, South
                                  Birmingham, AL 35205
                                  Telephone: (205) 871-8858
                                  timdonahue@donahue-associates.com
                                  ATTORNEY FOR PLAINTIFF CITY OF
                                  CHILDERSBURG, ALABAMA



                                 6
Case 2:15-cv-00543-AKK Document 56 Filed 04/12/19 Page 7 of 7




                              s/ Frank C. Ellis Jr.
                              Frank C. Ellis Jr.
                              Ellis, Head, Owens & Justice
                              Post Office Box 587
                              Columbiana, AL 35051
                              Voice: (205) 669-6783
                              fellis@wefhlaw.com
                              ATTORNEY FOR PLAINTIFF TOWN OF
                              HARPERSVILLE, ALABAMA




                             7
